—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 12, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant admitted that he generated invoices to customers on his computer for certain of the days that he certified that he was not working. As to other days that the computer showed invoices to have been generated and for which claimant also certified as nonworking days, claimant contended that there was a “computer clock” problem which accounted for his failure to certify that he was working on those days. In rejecting this contention, the Board found that claimant failed to offer alternative days on which the invoices may have been generated and that claimant failed to produce any evidence *938that the computer was malfunctioning. Under the circumstances and the record before us, we find substantial evidence to support the Board’s conclusion that claimant was not totally unemployed for the time periods in issue. There is also substantial evidence to support the finding that claimant’s misrepresentations were willful. We have considered and rejected as without merit claimant’s remaining arguments.
Mercure, J. P., Crew III, White, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.